UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DONG YUAN, et al.,                                                   12/20/2019

               Plaintiffs,                           18-CV-11905 (AT) (BCM)

       -against-                                     ORDER

& HAIR LOUNGE INC., et al.,

               Defendants.

BARBARA MOSES, United States Magistrate Judge.

          The Court having granted plaintiffs' conditional collective certification motion pursuant
to 29 U.S.C. § 216(b) (Dkt. No. 70), and having read and considered the proposed Notice of 29
U.S.C. § 216(b) Collective Action (Notice) along with the attached Consent Form (Dkt. No. 72-
1), it is hereby ORDERED that:

       1.      The parties' Notice and Consent Form is APPROVED in the form attached hereto.

       2.      During a telephone conference with chambers on December 20, 2019, defendants
               objected to the provision of the Notice allowing opt-in plaintiffs to return the
               Consent Form by email. The Court discerns no basis for that objection.

       3.      No later than January 6, 2020, plaintiffs' counsel shall transmit the Notice and
               Consent Form, in English and Chinese, to all hair designers and hair salon
               assistants, employed by defendants on or after December 21, 2015, by:

               a.      First class mail to those potential opt-in plaintiffs whose mailing address is
                       known; and

               b.      Email to those potential opt-in plaintiffs whose email address is known.


Dated: New York, New York
       December 20, 2019
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
TROY LAW PLLC
John Troy, Esq.
41-25 Kissena Boulevard, Suite 103
Flushing, NY 11355
Tel: (718) 762-1324
Attorney for the Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
DONG YUAN and XUANHAO XU,
Individually and on Behalf of All Other Similarly
Situated Employees,
                                                                    18-CV-11905 (AT) (BCM)
                                                                    NOTICE OF 29 U.S.C. § 216(b)
                 Plaintiff(s),                                      COLLECTIVE ACTION


-against-
                                                                    IMPORTANT NOTICE
                                                                    ADVISING YOU OF YOUR
& HAIR LOUNGE INC., & HAIR LOUNGE II
                                                                    RIGHTS
INC., MIN FEI CHEN a/k/a. Wendy Chen, and
CHEN LUNG LU a/k/a Edison Lu,
                 Defendants.
----------------------------------------------------------------X

Please read this notice if you are or were
employed as hair designer or hair salon
assistant at & HAIR LOUNGE INC.,
335 East 9th Street, New York, New
York 10003 and/or at & HAIR
LOUNGE II INC., 131-133 Thompson
Street, Space #3, New York, New York
10012, from December 21, 2015, to the
present.




                                                        1
TO: All hair designers and hair salon assistants, employed on or after December 21, 2015,
by any of the following companies or individuals ("Defendants"):
    (1) & HAIR LOUNGE INC., 335 East 9th Street, New York, New York 10003; or

    (2) & HAIR LOUNGE II INC., 131-133 Thompson Street, Space #3, New York, New
        York 10012; or

    (3) MIN FEI CHEN a/k/a Wendy Chen or CHEN LUNG LU a/k/a Edison Lu.

     The purpose of this Notice is to advise you of this lawsuit, and to further advise you of
certain rights you may have with respect to this lawsuit.

       1.      Plaintiff DONG YUAN alleges that he worked for Defendants as a hair salon
               assistant at & HAIR LOUNGE INC. from August 1, 2016, to August 31, 2017,
               and as a hair salon assistant and a hair designer at & HAIR LOUNGE II INC.
               from April 20, 2018, to October 31, 2018.

       2.      Plaintiff XUANHAO XU alleges that he worked for Defendants as a hair salon
               assistant at & HAIR LOUNGE II INC. from May 1, 2018, to August 3, 2018, and
               from September 20, 2018, to October 31, 2018; and also worked for Defendants
               as a hair salon assistant at & HAIR LOUNGE INC. from August 5, 2018, to
               September 15, 2018.

       3.      Plaintiffs DONG YUAN and XUANHAO XU have brought this action on behalf
               of themselves and all current and former hair designers and hair salon assistants
               who have worked for Defendants at any time on or after December 21, 2015.
     The lawsuit seeks monetary damages under the Fair Labor Standards Act (FLSA), 29 U.S.C.
§ 201, et seq., for allegedly unpaid minimum wages and overtime wages. The lawsuit also seeks
damages under the New York Labor Law.

      THIS NOTICE advises you of your right to participate in this lawsuit as a plaintiff if you
worked for Defendants as a hair designer or hair salon assistant at any time on or after December
21, 2015, to the present and: (i) were not paid at least the minimum wage for all hours worked, or
(ii) were not paid overtime for all hours worked over 40. The purpose of this Notice is to
determine the identity of those persons who wish to be involved in this case. Your right to
participate in this suit may depend upon a later decision by the Court that you are eligible to join
this action as a plaintiff.

     No determination has been made that you are owed any amount of money. The Court is not
endorsing the merits of this lawsuit or advising you to participate in this lawsuit. You are under
no obligation to respond to this notice.

    Federal law prohibits Defendants from retaliating against you
or discriminating against you if you wish to join this lawsuit.
                                                 2
YOUR LEGAL RIGHTS AND OPTIONS IN THIS LAWSUIT
ASK TO BE         If you wish to be included, you must ask to be included by following the
INCLUDED          instructions in section 9 below and completing the form at the end of this
                  Notice.
DO                By doing nothing, you will not be included in the portion of the lawsuit relating
NOTHING           to claims under the Fair Labor Standards Act.

        Your options are explained in this Notice. To ask to be included in this lawsuit, you must
act before [60 days from mailing of Notice.]
   01. Why did I get this notice?

       You are getting this Notice because Defendants’ records show that you work or worked
for Defendants as a hair designer or hair salon assistant at some time from December 21, 2015,
through the present.
   02. What is this lawsuit about?

       This lawsuit is about whether the Defendants properly paid their employees in
accordance with Federal and New York State law. The portion of the lawsuit brought under the
FLSA alleges that Defendants (i) failed to pay employees the full minimum wage for all hour
worked; and (ii) failed to pay overtime for all hours worked over 40 in a week.
       Defendants deny these allegations.
   03. What damages does the lawsuit seek under the FLSA?

         The portion of the lawsuit brought under the FLSA seeks to recover unpaid minimum
wages, overtime pay, and “liquidated damages,” which doubles the amount of wages owed. The
portion brought under the New York Labor Law also seeks to recover "spread of hours pay," for
days on which employees worked more than 10 hours, and certain statutory penalties that apply
when an employer fails to provide its employees with written notices and statements accurately
reflecting their compensation. The lawsuit also seeks recovery of costs and attorneys’ fees.
   04. What happens if I join the lawsuit?

         If you join the lawsuit, you will become a party plaintiff and will be bound by any ruling,
settlement or judgment, whether favorable or unfavorable. (If you do not join this action, you are
free to initiate a separate lawsuit on your own. But you will not share in any judgment or
settlement won in this action.)
       While this lawsuit is pending, as part of the discovery process, you may be asked to
provide documents or information relating to your employment with Defendants, which may
include responding to written questions or answering questions in person under oath, either
before or at trial. For this reason, you should preserve all documents relating to the Defendants


                                                 3
currently in your possession. You also may be asked to sit for a deposition scheduled at your
convenience and/or asked to testify at a trial in the Southern District of New York Courthouse.
   05. Can Defendants and/or my current employer retaliate or fire me if I join the
       lawsuit?

       No. It is a violation of Federal law for Defendants to fire, discipline, or in any manner
discriminate or retaliate against you for taking part in this case.
   06. Can I participate in this lawsuit, even though, due to my immigration status, I did
       not work or am not working for Defendants legally?

        Yes. Your immigration status does not affect your entitlement to recover back wages or
to participate in the lawsuit.
   07. Do I have a lawyer in this case?

      If you choose to join this lawsuit, you may also choose to be represented by Dong Yuan’s
and Xuanhao Xu’s counsel, who are:
TROY LAW PLLC                                        HUI CHEN & ASSOCIATES PLLC
41-25 Kissena Boulevard, Suite 103                   136-20 38th Ave, Suite 9E
Flushing, NY 11355                                   Flushing, New York 11354
Tel: (718) 762-1324                                  Tel. (718) 463-2666

       You also have a right to hire an attorney of your choice to represent you in this matter. If
you are represented by other counsel, you will need to confer with them regarding their costs and
fees.
   08. How will the lawyers be paid?

       If you choose to be represented by Plaintiffs' counsel, TROY LAW PLLC and HUI
CHEN & ASSOCIATES PLLC, you will not be required to pay any out of pocket fees or
expenses. Their fees and expenses will be paid out of any settlement or judgment that is
recovered against Defendants. If there is no settlement or judgment, Plaintiffs’ counsel will not
receive any fee.

       Further information about this Notice, the deadline for joining the lawsuit, the form
provided, as well as answers to other questions concerning this lawsuit may be obtained by
contacting attorney John Troy, Esq. at TROY LAW PLLC, telephone number (718) 762-1324.
Your communications with TROY LAW PLLC are presumptively privileged and confidential,
meaning that they will not be disclosed to anyone without your permission.
   09. How do I ask the Court to include me in the case?

      Enclosed is a form called the Plaintiff Consent Form. If you choose to join the lawsuit
and wish to be represented by TROY LAW PLLC and HUI CHEN & ASSOCIATES

                                                 4
PLLC, it is extremely important that you read, sign, and promptly return the Plaintiff
Consent Form.
       An addressed and postage paid envelope is enclosed for your convenience. Should the
enclosed envelope be lost or misplaced, the Plaintiff Consent form must be mailed to the
following address:
TROY LAW PLLC
41-25 Kissena Boulevard, Suite 103
Flushing, NY 11355
Tel: (718) 762-1324
RE: Yuan et al v. & Hair Lounge Inc., et al., No. 18-CV-11905-AT-BCM

OR scanned and emailed to: troylaw@troypllc.com

       The signed Plaintiff Consent Form must be postmarked or emailed by [60 days from
mailing]. If your Plaintiff Consent Form is not postmarked or emailed by [60 days from mailing],
you may not be able to participate in the FLSA portion of this case or share in a monetary
settlement or judgment.
       If you select an attorney other than Plaintiffs’ counsel to represent you in this action, you
may join this lawsuit by submitting an appropriate consent form directly to the Clerk of Court by
the same deadline: [60 days from mailing]
   10. Contact Information for Defendants’ counsel.

Defendants counsel are:

HANG & ASSOCIATES, PLLC
136-20 38th Avenue, Suite 10G
Flushing, New York 11354
T: (718) 353-8588 | F: (718) 353-6288
   11. What happens if I do nothing at all?

    If you choose to not join this lawsuit, you will not be affected by any settlement or judgment
rendered in this case, whether favorable or unfavorable.
   12. This notice has been authorized by the Court.

     This Notice and its contents have been authorized by Barbara Moses, United States
Magistrate Judge, Southern District of New York. Although the Court has approved the sending
of this Notice, the Court expresses no opinion on the merits of the Lawsuit.
                    Please do not write or call the Court about this notice.




                                                 5
                               CONSENT TO JOIN LAWSUIT
1.     I consent to be a party plaintiff in the lawsuit Yuan, et al. v. & Hair Lounge Inc., et al.,
       U.S. District Court, Southern District of New York, Civil Action No. 18-cv-11905-AT-
       BCM, pursuant to 29 U.S.C. § 216(b), in order to seek redress for violations of the Fair
       Labor Standards Act.

2.     I wish to: (please check one box)
       ( ) retain my own counsel
       or
       ( ) retain TROY LAW PLLC and HUI CHEN & ASSOCIATES PLLC (“the Firms”) to
       represent me and make decisions on my behalf, to the extent permitted by law,
       concerning the litigation and any settlement.

3.     If I chose to be represented by TROY LAW PLLC and HUI CHEN & ASSOCIATES
       PLLC, I understand that reasonable costs expended on my behalf will be deducted by the
       Firms from any settlement or judgment amount on a pro rata basis among all other
       plaintiffs. I understand that the Firms will petition the Court for reasonable attorneys’
       fees and expenses should this case settle or a money judgment is recovered and will
       receive a proportion of any such settlement or judgment amount. I understand that by
       electing to be join this action and be represented by the Firms, I will be bound by any
       adjudication of this action by a court, whether favorable or unfavorable.

____________________________________
Name (printed)
____________________________________
Signature            Date
____________________________________
Street Address
____________________________________
City, State, Zip
____________________________________
Best Telephone Number(s)
____________________________________
Email

Mail to:      TROY LAW PLLC
              41-25 KISSENA BOULEVARD, SUITE 103
              FLUSHING, NY 11355
              RE: Yuan et al v. & Hair Lounge Inc., et al., No. 18-CV-11905-AT-BCM

OR scan and email to: troylaw@troypllc.com
                                                 6
